






June 4, 2012


Matson Navigation Company, Inc.
555 Market Street, 7th Floor
Oakland, CA 94607


 
Re:
Credit Agreement, dated as of August 5, 2011 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the "Credit
Agreement"), among Matson Navigation Company, Inc., a Hawaii corporation (the
"Borrower"), the Lenders from time to time party thereto, and First Hawaiian
Bank, as Agent.



Ladies and Gentlemen:


Reference is made to the Credit Agreement.  Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned thereto in the
Credit Agreement.


The Lenders hereby consent to the transactions set forth in (i) the Agreement
and Plan of Merger dated as of February 13, 2012 by and between Alexander &
Baldwin Holdings, Inc., Alexander & Baldwin, and A&B Merger Corporation (in the
form publicly filed by Alexander & Baldwin on February 14, 2012) and (ii) the
Separation and Distribution Agreement anticipated to be dated as of June 8, 2012
by and between Alexander & Baldwin Holdings, Inc. and A&B II, Inc. in the form
publicly filed by Alexander & Baldwin on May 30, 2012.


Without limiting the foregoing, notwithstanding the definition of “Change of
Control” in Section 1.01 of the Credit Agreement, the Lenders hereby agree that
none of the following transactions shall constitute a “Change of Control”:  (i)
the Merger (as defined in the Merger Agreement) and resulting indirect ownership
of the Borrower by Alexander & Baldwin Holdings, Inc. (a newly formed
corporation that as of the date of such Merger will be owned by the then
existing shareholders of Alexander & Baldwin), (ii) the conversion of Alexander
& Baldwin into a limited liability company (“Alexander & Baldwin, LLC”), and
(iii) the distribution by Alexander & Baldwin, LLC of all of the shares of
capital stock of the Borrower to Alexander & Baldwin Holdings, Inc.


Furthermore, the Borrower and the Lenders hereby agree that the definition of
“Lien” in Section 1.01 of the Credit Agreement shall be hereby amended and
restated as follows:   “Lien” means any mortgage, deed of trust, pledge,
security interest, encumbrance, lien or charge of any kind (including any
purchase money mortgage, conditional sale or other title retention agreement,
any lease in the nature thereof, and the filing of any financing statement
(exclusive of filings for precautionary purposes only) under the Uniform
Commercial Code of any jurisdiction).”


Except as modified hereby, the Credit Agreement remains in full force and
effect.


This letter may be executed in any number of counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one agreement.Delivery of an executed counterpart of this letter by
facsimile or .pdf shall be effective as an original.  


[Remainder of page intentionally blank.]

 
 

--------------------------------------------------------------------------------

 

This letter shall be governed by and construed in accordance with the laws of
the State of New York.


Very truly yours,


FIRST HAWAIIAN BANK,
as Agent, L/C Issuer and Lender


By:        /s/ Susan Takeda          
                                             
Name:   Susan Takeda                      
Title:     Vice President                      



 
 

--------------------------------------------------------------------------------

 

LENDERS:                                                                BANK OF
AMERICA, N.A.,
as a Lender and L/C Issuer


By:          /s/ Gordon H.
Gray                                                                                    
Name:     Gordon H.
Gray                                                                     
Title:       Senior Vice
President                                                    
                                        


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
 
By:          /s/ Dhiren Desai    
                                                                                    
Name:     Dhiren Desai    
                                                                     
Title:       Vice President               
                                                 
                                        
 
DNB NOR BANK ASA,
as a Lender
 
By:          /s/ Giacomo Landl                     
Name:     Giacomo
Landl                                                                       
Title:       Senior Vice
President                                                                                              
 
By:          /s/ Nikolai A. Nachamkin         
Name:     Nikolai A.
Nachamkin                                                           
Title:       Senior Vice
President                                                                                              
 
AMERICAN SAVINGS BANK, F.S.B.
as a Lender
 
By:          /s/ Rian
DuBach                                                                                         
Name:     Rian
DuBach                                                                          
Title:       Vice President                            

                                                                      


BANK OF HAWAII,
as a Lender
 
By:          /s/ Darrell
McCorquodale                                                                         
Name:     Darrell
McCorquodale                                                          
Title:       Vice President                            


 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
By:          /s/ Blake Malia                 
                                                                         
Name:     Blake Malia                 
                                                          
Title:       Vice President                            



 
                                                                    


ACCEPTED AND AGREED TO:


BORROWER:MATSON NAVIGATION COMPANY, INC.,
a Hawaii corporation

 
By:         /s/ Joel M.
Wine                                                         
Name:    Joel M.
Wine                                                               
Title:      Senior Vice President and Chief Financial Officer 

 
 

--------------------------------------------------------------------------------

 
